Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 22 October 2020. In view of this communication, claims 1-17 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer et. al (US 6252317 B1), hereinafter referred to as Scheffer in view of Shlakhetski et. al (US20150035403A1), hereinafter referred to as Shlakhetski.
Regarding Claim 1 , Scheffer discloses a rotationally balanced (Fig 2 below, 22) electric motor [Abstract], comprising:
 a) a magnet-equipped (Fig 2, 26) and geared (Fig 2, 32, 36, 34)[Col 2, 29-36] annular rotor (Fig 2, 24);
 b) an output shaft (Fig 2, 38) having a longitudinal axis (Fig 3 below, AA) disposed at a center of the rotor;
 c) a plurality of circumferentially spaced air-core stator coils (Fig 2, 28) [Col 3, 14-16] encircling the rotor;
 d) an externally geared disc (Fig 3, 32) disposed parallel to the rotor and coupled to, and concentric with, the output shaft; and
 e) a plurality of symmetrically positioned common-shaft gear pairs (Fig 2, 36, 34) configured to transmit motion from the rotor to the disc and to thereby transmit power to the output shaft [Col 2, 29-36]without interfering with any of said plurality of air-core stator coils. Scheffer does not explicitly disclose an externally geared rotor.
	Shlakhetski discloses an externally geared rotor (Shlakhetski, Fig 6 below, 61, 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Scheffer with the externally geared rotor as taught by Shlakhetski in order to keep the size of the rotor ring smaller and meet overall transfer ratio and packaging requirements.

    PNG
    media_image1.png
    602
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    557
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    486
    545
    media_image3.png
    Greyscale

Regarding Claim 2 , Scheffer in view of Shlakhetski discloses the electric motor according to claim 1. Scheffer in view of Shlakhetski further discloses comprising a casing (Scheffer, Fig 3 above, 46) [Col 6, 64-67].	
Regarding Claim 3, Scheffer in view of Shlakhetski discloses the electric motor according to claim 2.  Scheffer in view of Shlakhetski further discloses the common shaft (Scheffer ,Fig 3 above, 48) of each of the plurality of gear pairs (Scheffer ,Fig 2 above, 36, 34)  is rotatably mounted within two parallel surfaces (Scheffer, Fig 3, 46a, 46b) of the casing (Scheffer, Fig 3, 46).
Regarding Claim 4, Scheffer in view of Shlakhetski discloses the electric motor according to claim 2. Scheffer in view of Shlakhetski further discloses the casing (Scheffer, Fig 3 above, 46)  is hollow, and the rotor (Scheffer ,Fig 2 above, 24), the disc (Scheffer ,Fig 3, 32), the plurality of air-core stator coils (Scheffer ,Fig 2, 28), and the plurality of gear pairs (Scheffer ,Fig 2, 36, 34) are housed within an interior of the casing (Scheffer, Fig 3, 46).
Regarding Claim 11, Scheffer in view of Shlakhetski discloses the electric motor according to claim 1. Scheffer in view of Shlakhetski further discloses each of the common-shaft gear pairs (Scheffer ,Fig 2 above, 36, 34)  is positioned within a clearance between a radially outward-most portion of two adjacent air-core stator coils (Scheffer,Fig 2, 28), and without interfering with the stator coils.
Regarding Claim 13, Scheffer in view of Shlakhetski discloses the electric motor according to claim 1. Scheffer in view of Shlakhetski further discloses the plurality of support posts (Scheffer ,Fig 3 above, 56) are also connected to one of the two parallel surfaces (Scheffer, Fig 3, 46a, 46b) of the casing.(Although Scheffer in view of Shlakhetski discloses the support posts connected to both parallel surfaces, it satisfies the claim limitation of “one of the two parallel surfaces of the casing “).
Regarding Claim 14, Scheffer in view of Shlakhetski discloses the electric motor according to claim 1. Scheffer in view of Shlakhetski further discloses the casing (Scheffer, Fig 3 above, 46) is stationary.
Regarding Claim 15, Scheffer discloses a rotationally balanced electric motor (Fig 2 above, 22) with air-core stator coils (Fig 2, 28) [Col 3, 14-16], comprising: 
a) a casing ( Fig 3 above, 46);
 b) a magnet-equipped (Fig 2, 26) and geared annular rotor(Fig 2, 24);
 c) an output shaft (Fig 2, 38) with a longitudinal axis (Fig 3, AA) positioned at a center of said rotor;
 d) a plurality of circumferentially spaced air-core stator coils (Fig 2, 28) connected to said casing and43654749_1 4Attorney Docket No. 079303.0181Application No.: To Be Assignedencircling said rotor(Fig 2, 24);
 e) an externally geared disc (Fig 3, 32) parallel to said rotor and connected to, and concentric with, said output shaft (Fig 2, 38); and 
f) a plurality of symmetrically positioned common-shaft gear pairs (Fig 2, 36, 34) configured to transmit motion from said rotor to said disc and to thereby transmit power  [Col 2, 29-36] to said output 
Shlakhetski discloses an externally geared rotor (Shlakhetski, Fig 6 above, 61, 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Scheffer with the externally geared rotor as taught by Shlakhetski in order to keep the size of the rotor ring smaller and meet overall transfer ratio and packaging requirements.
Regarding Claim 16, Scheffer in view of Shlakhetski discloses the electric motor according to claim 15. Scheffer in view of Shlakhetski further discloses a plurality of switches(Scheffer, Fig 12 below shows a switching diagram) for controlling a current and current polarity in the air-core stator coils[Scheffer, Col 10, 20-35], and a controller (Scheffer, Fig 3 above, 90) for controlling the switches, wherein the controller selectively operates the switches to generate smooth rotation of the rotor [Scheffer, Col 10, 55-58].

    PNG
    media_image4.png
    732
    708
    media_image4.png
    Greyscale

Regarding Claim 17, Scheffer in view of Shlakhetski discloses the electric motor according to claim 15. Scheffer in view of Shlakhetski further one or more sensors (Scheffer, Fig 3 above, 88) for determining positions of the magnets [Scheffer, Col 10, 20-35] relative to the air-core stator coils(Fig 2 above, 28), wherein the sensor data is input to the controller (Scheffer, Fig 3 , 90,88).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffer in view of Shlakhetski  and Jang et. al (US 20170310174 A1) hereinafter referred to as Jang.
Regarding Claim 5, Scheffer in view of Shlakhetski discloses the electric motor according to claim 1. Scheffer in view of Shlakhetski further discloses a bearing member (Scheffer ,Fig 3 above, 50) for radially supporting the rotor (Scheffer ,Fig 2 above, 24) and a plurality of circumferentially spaced support posts (Scheffer ,Fig 3, 56) extending in a direction parallel to the longitudinal axis (Scheffer, Fig 
Jang discloses an annular bearing member (Fig 2 below, 36) for radially supporting the rotor (Fig 1 below, 1) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Scheffer in view of Shlakhetski with the annular bearing member as taught by Jang in order to have the rotor fully supported around the circumference.


    PNG
    media_image5.png
    416
    665
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    426
    726
    media_image6.png
    Greyscale

Claims 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer in view of Shlakhetski , Jang and Ross et. al (WO 2015018401 A1) hereinafter referred to as Ross.
Regarding Claim 6, Scheffer in view of Shlakhetski and Jang discloses the electric motor according to claim 5.  Scheffer in view of Shlakhetski and Jang further discloses the rotor portion is provided with external gearing (Shlakhetski, Fig 6 above, 61, 101) that intermeshes with a first gear (Scheffer, Fig 2 above, 34) of the plurality of common-shaft gear pairs (Fig 2, 36, 34) but does not disclose the bearing member is a integrated bearing member comprising a plurality of rolling elements retained between a rotor portion constituting an outer race of the rotor-integrated bearing member and an inner stator race portion. 
Ross discloses the bearing member is an integrated bearing member comprising a plurality of rolling elements (Ross, Fig 3 below, 1) retained between a rotor portion (Ross, Fig 3, 2) constituting an outer race (Ross, Fig 3, 11) of the rotor-integrated bearing member and an inner stator race portion (Ross, Fig 3, 21).


    PNG
    media_image7.png
    886
    294
    media_image7.png
    Greyscale

Regarding Claim 7, Scheffer in view of Shlakhetski , Jang and Ross discloses the electric motor according to claim 6. Scheffer in view of Shlakhetski , Jang and Ross further discloses a second gear (Scheffer, Fig 2 above, 36, 34) of the plurality of43654749_1 3Attorney Docket No. 079303.0181Application No.: To Be Assignedcommon-shaft gear pairs (Scheffer, Fig 2, 36, 34)  
Regarding Claim 8, Scheffer in view of Shlakhetski , Jang and Ross discloses the electric motor according to claim 6. Scheffer in view of Shlakhetski , Jang and Ross further discloses [Col 2, 29-36] a gear ratio between the gearing of the rotor (Scheffer, Fig 2 above, 24, 40) and of the first gear (Scheffer,Fig 2, 34) is equal to a gear ratio between the gearing of the disc (Scheffer, Fig 2, 32) and of the second gear (Scheffer, Fig 2, 36) to ensure that the output shaft (Scheffer, Fig 2, 38)will rotate at substantially a same rate as the rotor portion. (Keeping gear ratio constant between sets of gears to get same angular velocity is well known in the art).
Regarding Claim 9, Scheffer in view of Shlakhetski , Jang and Ross discloses the electric motor according to claim 6. Scheffer in view of Shlakhetski , Jang and Ross further discloses an entire radial length of the rotor-integrated bearing member (Scheffer, Fig 2 above, 24) is received, for a given sector thereof, within an air core of a given stator coil (Scheffer, Fig 2, 28).
Regarding Claim 10, Scheffer in view of Shlakhetski , Jang and Ross discloses the electric motor according to claim 6. Scheffer in view of Shlakhetski , Jang and Ross further discloses each of the plurality of air-core stator coils (Scheffer, Fig 2 above, 28) has a rectangular coil body (Scheffer, Fig 2, 28,29,30) that surrounds a rectangular air-core and is oriented radially (Scheffer, Fig 2, R) with respect to the rotor (Scheffer, Fig 2, 24) portion.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scheffer in view of Shlakhetski  and Ekin et. al (US 20150295460 A1) hereinafter referred to as Ekin.
Regarding Claim 12, Scheffer in view of Shlakhetski discloses the electric motor according to claim 1. Scheffer in view of Shlakhetski further discloses each of the support posts (Scheffer ,Fig 3 above, 56)  is positioned within a clearance between a radially innermost portion of two adjacent air-core stator 
Ekin discloses the support post (Ekin, Fig 7 below, 13) has a triangular configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric motor of Scheffer in view of Shlakhetski with the support post having a triangular configuration as taught by Ekin in order to provide strength and resistance to centrifugal forces [Ekin, Para 0044].

    PNG
    media_image8.png
    679
    529
    media_image8.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832